Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 15-16 are withdrawn. Claims 3-6 and 17-20 are canceled. Claims 1-2, 7-14 and 21 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-12 are rejected under 35 U.S.C. 102(a)2) as being anticipated by Mark (US 2018/0154437).
Claim 1: Mark discloses a method for manufacturing a three-dimensional article (abstract). The method includes producing the article by an additive manufacturing technology (¶ 5), the article including at least two parts having edges that face each other (see marked-up fig. 27 below, OH2, SH3), the additive manufacturing technology including fusion of powder (¶ 5), the two parts being produced together with a temporary connection (see marked-up fig. 27 below, SL2), the temporary connection linking the two parts (fig. 27), the temporary connection including an inhomogeneity of a presence of material along the edges (fig. 27; ¶ 211; the temporary connection is honeycomb-shaped infill and linked to the parts by a matrix of linking points), the inhomogeneity of the presence of material 

    PNG
    media_image1.png
    656
    706
    media_image1.png
    Greyscale



Claims 2 and 7: Mark discloses the temporary connection being dissolved in a liquid by flowing debinding fluid through channels of the honeycomb infill, which takes less force, and the two parts being not soluble in the liquid (¶ 39).
Claims 8-9: Mark discloses a mask in a recess in an external surface of the other part, where the mask protrudes from the external surface (see marked-up fig. 27 below).

    PNG
    media_image2.png
    656
    708
    media_image2.png
    Greyscale


Claim 10: Mark discloses two parts are further connected to each other by a definitive connection so that the two parts form a single piece even when the temporary connection is disconnected (fig. 7).
Claim 11: Mark discloses each part including a main body adjacent to the main body of the other part (fig. 27), one of the two parts includes a rabbet that covers a portion of the main body of the other part, and the temporary connection is situated between the rabbet and the main body of the other part (see marked-up fig. 27 below).

    PNG
    media_image3.png
    656
    708
    media_image3.png
    Greyscale


Claim 12: Mark discloses the parts including multiple cavities, which would be capable of housing an electronic device (fig. 27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154437), as applied to claim 1 above, in view of Zewe (US 2018/0129075).
Mark is silent as to one of the parts forming a piece of an eyeglass frame. However, Zewe discloses a method for manufacturing a three-dimensional article including producing the article by an additive manufacturing technology (¶¶ 88-89), the additive manufacturing technology including fusion of powder (¶¶ 88-89), wherein the article forms a front piece of an eyeglass frame (¶¶ 88-89). As taught by Zewe, “eyeglass frames are relatively easy for 3D printing technologies and allow the frames to be customized for the individual with ease by rapidly changing frame styles and associated components and the like.” Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have utilized the method of Mark to produce additively manufactured eyeglass frames, because such frames are easy for additive manufacturing technologies and allow the frames to be customized for the individual with ease by rapidly changing frame styles and associated components, as taught by Zewe.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2018/0154437), as applied to claim 1 above, in view of Chehab et al. (US 2020/0156154).
Mark is silent as to tribofinishing the article. However, Chehab et al. discloses a method for manufacturing a three-dimensional article including producing the article by an additive manufacturing technology (¶ 1), the additive manufacturing technology including fusion of powder (claim 9), wherein finishing the article includes tribofinishing (¶ 47). As taught by Chehab et al., tribofinishing an additive manufactured article reduces roughness, improves corrosion resistance and improves resistance to fatigue crack growth. Thus, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have tribofinished the article of Mark in order to reduce roughness, improve corrosion resistance and/or improve resistance to fatigue crack growth, as taught by Chehab et al.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY W THROWER whose telephone number is (571)270-5517. The examiner can normally be reached 9am-5pm MT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY W THROWER/Primary Examiner, Art Unit 1754